
	
		II
		111th CONGRESS
		1st Session
		S. 1907
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 26, 2009
			Mr. Roberts introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  leather upper sports footwear.
	
	
		1.Certain leather upper sports
			 footwear
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Tennis shoes, basketball shoes, gym shoes, training shoes and
						the like, with outer soles of rubber, plastic, leather or composition leather
						with uppers of leather (other than with uppers of pigskin), not covering the
						ankle, the foregoing for youths and boys (provided for in subheading
						6403.99.60)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
